Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the minor axis and the major axis in claims 1-3, 10-11, 19-20, the rectangle inner cover and the rectangle seal ring in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because abstract, lines 1-2 “and a cooking utensil having the same are provided” should be deleted. Also, the major axis and the minor axis should be amended to a structural part because an axis is an imaginary straight line of a structural part, which can’t be used to compare the structural part. See the discussion of the 112b below.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paras. 7-9 recite “a length of the major axis…a length of the minor axis” is unclear. The axis is an imaginary straight line, its length is infinity. Therefore, the minor axis and the major axis  need to amend to be  structural parts. 
Claim Objections
Claims 4, 9, 18-20 are objected to because of the following informalities: 
claim 4, delete an extra space between “and” and “,” in line 2;
claims 9 and 18 “a shape of plate” should read -- a shape of a plate--;
claim 19, line 3 “a cooking utensil” should read –the cooking utensil--. Claim 20 has the same issue.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a major axis and a minor axis” that is unclear. As the claim is written, it does not provide a guidance to understand what the “major axis” and the “minor axis” are.  What is the constitution of the major and minor axes of the inner cover? Claims 19-20 have the same issue.
Claim 1, lines 2-3 recites “a seal ring fitted over an outer peripheral edge of the inner cover, wherein, when the seal ring is in a natural state where it is not fitted over the inner cover” is unclear and has two issues. This invention is directed to an inner cover assembly including a seal ring fitted over an outer peripheral edge of the inner cover, but later of the body claim recites “when the seal ring is in a natural state where it is not fitted over the inner cover”, which conflicts the “seal ring fitted over an outer peripheral edge of the inner cover”. If it is not fitted on the inner cover, the claim does not require to the seal ring fitted over the inner cover, right? And what the purpose of the seal ring in this invention? What is the constitution of “fitted” language in this invention?  Is the seal ring loosely on the inner cover to be considered as “NOT FITTED”. Second, “a natural  state” in the recitation is not clear. As the claim is written, it does not provide a guidance to understand what the “natural state” is.  What is the constitution of the natural state? Claims 19-20 have the same issue.
Claim 1, the last line “a length of the major axis” is unclear. An axis is an imaginary straight line. It is unclear because the imaginary line is infinity. Claims 2, 19-20 have the similar issue.
Claim 3, with regards to a term of a horizontal axis used in the claim is unclear because this invention is a portable seal ring capable of achieving an infinite number of orientations including orientations where the horizontal position would not be horizon. It is recommended that terms be utilized that are true regardless of orientation.
Claim 3, the “minor axis” lacks of antecedent basis in the claim and is indefinite because it is unclear whether the Applicant intends to introduce a new axis of the seal ring or refer to a previously introduced axis of the inner cover in claim 1. 
The scope of Claim 3 is unclear. First, “…a…b”  is unclear what the “a” and “b” presents for. Second, “a ratio of the major axis to the minor axis is represented by a, a ratio of the horizontal axis to the minor axis is represented by b, and b is less than a.” is confusing
The scope of Claim 4 is unclear. Claim 1 requires to have the seal ring is fitted on the inner cover and in the natural state, the seal ring is not fitted on the inner cover. Claim 4 requires the inner cover is an oval and the seal ring is circle in the natural state; it appears that the natural state, when the seal ring is loosely fitted or not fitted over the inner cover, right? What is the constitution of “seal” if the seal ring is not fitted over the inner cover?  Claims 13-14 have the same issue.
Claim 10, “at least two ends of the major axis of the inner cover…first and second ends of the minor axis” is unclear. An axis is an imaginary straight line. It is unclear because the imaginary line is infinity having no end. Claim 11 has the similar issue.
All claims dependent from claims 1, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR 20120095688 and Translation).
Regarding claim 1, as best understood, Jung shows an inner cover assembly (all parts coupled to an inner lid 200, Figure 2) for a cooking utensil (see the translation), comprising: 
an inner cover (200, Figure 2) having a major axis (a horizontal axis of a large body of the lid 200, Figure 2) and a minor axis (an axis of a small friction part 221, Figure 2) orthogonal to each other (Figure 2 shows the engaging portion is orthogonal to its lid body) ; and 
a seal ring (300) fitted over an outer peripheral edge of the inner cover (Figure 7), wherein, when the seal ring is in a natural state where it is not fitted over the inner cover (As the claim is written, it is not clear what the natural state is. Jung’s Translation, page 3, the sixth paragraph recites “the inner pot 300 is guided to be in tight contact with the friction portion 221 of the inner pot 220… The inner pot packing 300 may have a round shape corresponding to the engaging portion 220, and may be made of a soft material such as rubber, silicone, etc.” that means, in a natural state or prior the packing 300 installed to the inner lid 200, the size of the packing 300 is much smaller than the size of the lid and the packing is not fitted) a smooth transition is provided along an extending direction of the seal ring (see Figure 6), and a maximum inner diameter of the seal ring is less than a length of the major axis of the inner cover (in the natural stage or without stressing the rubber packing 300, the inner diameter is smaller than a diameter of the lid body because the rubber packing 300 is tight contact with the friction portion 221 of the inner pot 220).
Regarding claim 2, as best understood, Jung shows that when the seal ring is in the natural state (prior installing the rubber packing over the inner lid 200), a maximum diameter of the seal ring is greater than a length of the minor axis of the inner cover (Figure 2 shows the diameter of the major lid body is greater than the length of the fiction portion 221, thus, the diameter of the rubber packing 300 is greater than the length of the minor “axis” or friction portion 221).
Regarding claim 3, as best understood, Jung shows that when the seal ring is in the natural state (prior installing the rubber packing over the inner lid 200), the seal ring has a horizontal axis (Figure 6 shows a horizontal top surface around the lid 200) and a minor axis (a cohesive portion 310 and a sealing portion 350) orthogonal to each other, a ratio of the major axis of the inner cover to the minor axis of the inner cover is represented by a, a ratio of the horizontal axis of the seal ring to the minor axis of the seal ring is represented by b, and b is less than a (see Figures 6-7. First, the diameter of the rubber packing 300 is smaller than the lid body and second, length of the parts 310 and 350 is greater than the friction portion 221 of the lid 200, thus, the ratio a is greater the ratio b).
Regarding claim 6, as best understood, Jung shows that the seal ring is in a shape of an oval in the natural state (the rubber packing 300 is capable of deforming in a shape of an oval because it is a rubber ring or packing).
  Regarding claim 7, as best understood, Jung shows that the seal ring comprises: a seal body (Figure 7) in a shape of a closed loop (Translation, page 2, the 8th paragraph “the inner pot lid 200 is a circular plate… an annular shape so as to form an engaging groove 220a for receiving the upper portion of the inner pot packing 300 on the inner side” and page 3, the 5th paragraph recites “the inner pot packing 300 may have a round shape corresponding to the engaging portion 220”); and a first skirt (360) and a second skirt (350) arranged on the seal body and spaced apart from each other along an axial direction of the seal body (Figure 7), and the outer peripheral edge of the inner cover being enclosed among the seal body, the first skirt, and the second skirt (Figure 7).  
Regarding claim 8, as best understood, Jung shows that the first skirt and the second skirt obliquely extend along an axial direction of the inner cover from the seal body towards a direction away from the inner cover respectively (Figure 7 shows portions 360, 350 are obliquely and away from the inner cover).
Regarding claim 9, as best understood, Jung shows that the inner cover is in a shape of a plate or a ring (Translation, page 2, the 8th paragraph “the inner pot lid 200 is a circular plate”).
Regarding claim 10, as best understood, Jung shows that at two ends of the major “axis” of the inner cover, a tight fit is provided between the seal ring and the inner cover (see the friction portion 221 and a portion 332 of the rubber packing 300 in figure 7), and at a first and second end of the minor “axis” of the inner cover, a clearance fit is provided between the seal ring and the inner cover (Figure 7 shows two ends of the friction portion 221).
Regarding claim 11, as best understood, Jung shows that along a peripheral direction of the inner cover, as for adjacent ends of the major axis and the first and second ends of the minor axis, a fitting clearance between the seal ring and the inner cover gradually reduces in a direction from the ends of the minor axis to the ends of the major axis (Figure 7 and the 1st paragraph of page 4).  
Regarding claims 16-18, Jung shows all of the limitations as discussed in claims 7-9 above.
Regarding claim 19, as best understood, Jung shows a lid (10, Figure 2) for a cooking utensil (see the Translation), comprising: 
an outer cover (100); and 
an inner cover assembly (all parts coupled to an inner lid 200. See the discussion in claim 1 above) for the cooking utensil, comprising: 
an inner cover (200) having a major “axis” and a minor “axis” orthogonal each other (see the discussion in claim 1 above); and 
a seal ring fitted over an outer peripheral edge of the inner cover (see the discussion in claim 1 above), wherein, when the seal ring is in a natural state where it is not fitted over the inner cover (see the discussion in claim 1 above), a smooth transition is provided along an extending direction of the seal ring, and a maximum inner diameter of the seal ring is less than a length of the major axis of the inner cover (see the discussion in claim 1 above), wherein the inner cover being mounted in the outer cover (Figures 1-2).
Regarding claims 20-21, as best understood, Jung shows a cooking utensil (the Translation, page 1, the 1st paragraph “a cooking apparatus”), comprising: a utensil body (a body 400 of the cooking apparatus); and a lid (see the discussion in claim 19 above) comprising: 
an outer cover (100, Figure 2); and 
an inner cover assembly (see the discussion in claim 19 above) for the cooking utensil, comprising: 
an inner cover having a major axis and a minor axis orthogonal each other; and a seal ring fitted over an outer peripheral edge of the inner cover, wherein, when the seal ring is in a natural state where it is not fitted over the inner cover, a smooth transition is provided along an extending direction of the seal ring, and a maximum inner diameter of the seal ring is less than a length of the major axis of the inner cover (see the discussion in claim 19 above), wherein, the inner cover being mounted in the outer cover (see the discussion in claim 19 above) and wherein the lid being provided on the utensil body to cover the utensil body (Figure 3), and the seal ring sealing a clearance between the lid and the utensil body (Figure 3); and  wherein the cooking utensil is a pressure cooker (the Translation, page 1, the 3rd paragraph recites “the rice cooker cooks the food by making the state of high temperature and high pressure by heating the inner pot which receives the food”).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding claims 4 and 12, Jung shows all of the limitations as stated above including the seal ring is capable of being in a shape of a circle in the natural state (the rubber packing 300 is capable of deforming in a shape of a circle because it is a rubber ring or packing for fitting the circular lid as disclosed in the Translation, page 2, the 8th paragraph) and the inner cover being circular, not an oval shape as set forth in claims 4 and 12. 
It would have been an obvious matter of design choice to make the inner cover of whatever form or shape was desired or expedient, including an oval shape for covering an oval body of a cooking apparatus. Furthermore, applicant has not disclosed that having any specific construction of the oval inner cover solve any stated problem or is for any particular purpose, and it appears the oval shape of the inner cover for covering the oval body of the cooking apparatus would perform equally well while being constructed of the circular inner cover for the circular body of the cooking apparatus. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey teal., 149 USPQ 47. Since a change in shape of the inner cover involves only routine skill in the art. The motivation for doing so would be to provide a desired aesthetic or marketing demand to the cooking appratus.
Regarding claim 13, as best understood, Jung shows that when the seal ring is in the natural state where it is not fitted over the inner cover (see the discussion in claim 1 above), the seal ring is in a shape of a circle (see the discussion in claim 4 above).
Regarding claim 14, as best understood, Jung shows that when the seal ring is in the natural state where it is not fitted over the inner cover (see the discussion in claim 1 above), the seal ring is in a shape of an oval (see the discussion in claim 6 above).
 Regarding claim 15, as best understood, Jung shows all of the limitations as stated above except that the inner cover is a rectangle and the seal ring is a rectangle in the natural state.
It would have been an obvious matter of design choice to make the inner cover and the seal ring of whatever form or shape was desired or expedient, including rectangular shapes for covering and sealing a rectangular body of a cooking apparatus. Furthermore, applicant has not disclosed that having any specific construction of the rectangular inner cover and rectangular seal ring solve any stated problem or is for any particular purpose, and it appears the rectangular shape of the inner cover and the seal ring for covering and sealing the rectangular body of the cooking apparatus would perform equally well while being constructed of the circular inner cover and seal ring for covering and sealing the circular body of the cooking apparatus. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey teal., 149 USPQ 47. Since a change in shape of the apparatus involves only routine skill in the art to accommodate the aforementioned requirements. The motivation for doing so would be to provide a desired aesthetic or marketing demand to the cooking appratus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        4/29/2022